Citation Nr: 0500619	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  96-00 512	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for claimed left knee, right knee and 
back disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Oakland (Oakland RO) and San Diego (San Diego RO), 
California.  In a December 1983 decision, the Board affirmed 
the denial of the veteran's claim for benefits under 38 
U.S.C. 351, now 38 U.S.C.A. § 1151, based on a finding that a 
July 1977 surgical procedure was competently and 
professionally performed and was devoid of fault or accident.  
The Board concluded that since fault or accident was not 
shown the veteran did not meet the criteria for the award of 
benefits under the provisions of 38 U.S.C. 351 and 38 C.F.R § 
3.358(c)(3).

In an October 1991 rating decision, the San Diego RO, in 
pertinent part, denied service connection for back and neck 
disorders on a direct basis.  In a January 1992 VA Form 1-9, 
the veteran perfected an appeal to this denial, noting that 
these disorders were brought on because of the July 1977 VA 
left knee surgery.  The Board observes that the issue of 
entitlement to compensation for a neck disorder secondary to 
the July 1977 VA left knee surgery has not been adjudicated; 
it is referred to the San Diego RO for appropriate action.

Subsequently, in Brown v. Gardner, 115 S. Ct. 552 (1994), the 
United States Supreme Court (Supreme Court) held that VA's 
interpretation of 38 U.S.C. § 1151 was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply requires a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).

In March 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that had been struck down by the Supreme Court.  
In May 1995, the veteran's reopened claim for compensation 
under 38 U.S.C. § 1151 was received. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See 38 U.S.C.A. § 1151 (West 2002).  The purpose 
of the amendment was, in effect, to overrule the Supreme 
Court's decision in the Gardner case, which held that no 
showing of negligence is necessary for recovery under section 
1151.  However, in a December 1997 opinion, the VA General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997, such as the one at issue 
here, must be adjudicated under the provisions of 38 U.S.C.A. 
§ 1151 as they existed before October 1997.  VAOPGCPREC 40-
97.

In July 1995, the veteran's section 1151 claim was 
adjudicated by the Oakland RO under the provisions of 38 
U.S.C. § 1151 as they existed prior to October 1, 1997.  The 
Oakland RO affirmed the earlier denial of compensation under 
38 U.S.C. § 1151 because no additional disability resulting 
from the July 1977 VA hospitalization and surgery had been 
shown.  Later, the case was transferred to the San Diego RO.

In an April 1998 rating decision, the San Diego RO denied 
compensation under section 1151 for back and right knee 
disorders as secondary to the veteran's claimed left knee 
disorder.  In April 1999, the veteran perfected a timely 
appeal with regard to this denial.

In June 2000, the Board remanded the claim to the San Diego 
RO for additional development, to include whether the claim 
was well grounded.  If the claim was found to be well 
grounded, then the RO was to refer the case to a specialist 
for review of the file and a medical opinion.

In a May 2003 rating decision, the San Diego RO denied 
service connection for a psychiatric disorder.  The veteran 
perfected his appeal to this issue in January 2004. The case 
now is before the Board for further appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim.  The 
VCAA also provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts 
and what is needed to substantiate a claim.  In light of the 
VCAA, VA revised the provisions of 38 C.F.R. §§ 3.102 and 
3.159.  38 C.F.R. §§ 3.102, 3.159 (2004); see 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  These amendments were effective 
November 9, 2000.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issues on appeal.  
Consequently, a remand is required to comply with the notice 
and duty to assist provisions contained in the VCAA.  
VAOPGCPREC 7-2004.  In particular, the Board notes that VA 
has not complied with the VCAA's notice provisions with 
regard to the veteran's claim for service connection for neck 
and back disorders on a direct basis; this should be done on 
remand, to include providing the veteran with the regulations 
implementing the VCAA.

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2004).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis or a 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  
Generally, when a veteran contends that a service-connected 
disorder has caused a new disability, there must be competent 
medical evidence that the secondary disability was caused or 
chronically worsened by the service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board observes that, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 (2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 (West 2002) 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connection disability, such 
as a psychosis.  In that case, however, the Federal Circuit 
explained that 38 U.S.C.A. § 1110 precluded compensation for 
primary alcohol abuse disabilities and for secondary 
disabilities (such as hepatitis) that result from primary 
substance abuse.  Id. at 1376.  

Service medical records show that, in April 1971, the veteran 
requested a mental health consultation, which resulted in a 
diagnosis of immature personality with passive dependent 
features.  Post-service medical records show long-standing 
treatment for psychiatric disorders, diagnosed variously as 
intermittent explosive disorder, psychosis with panic 
disorder, bipolar disorder or schizophrenia, in addition to 
polysubstance abuse and antisocial personality disorder.

Similarly, service medical records show that, in January or 
February 1971, the veteran sustained a twisting injury to the 
left knee.  In July 1977, a VA orthopedic examination was 
performed while the veteran was hospitalized for left knee 
complaints; the veteran reported about nine subluxations of 
the left patella; and a medial tear of the medial portion of 
the capsule was noted.  Since the undersurface of the patella 
was not involved, a Trillate-Elmelie repair of the tendon and 
medial advancement by the Hugston method was performed.  The 
operation apparently relieved the dislocation of the left 
knee, but the veteran reported that he continued to have pain 
on walking and standing.  He denied a further injury to the 
left knee.

At the September 1978 VA examination, the veteran also 
reported that, in 1972 or 1973, he suffered a severe 
laceration of the medial aspect of the right foot as the 
result of a motorcycle accident.  Later, in 1974 or 1975, the 
veteran was involved in another motorcycle accident, 
fracturing three left ribs and sustaining a cerebral 
concussion and a hairline skull fracture.  A July 1991 VA 
examination report confirms that Dr. T. performed an open 
arthrotomy on the veteran's right knee at the Alvarado 
Hospital in San Diego for the removal of a torn meniscus.  At 
that examination, the veteran reported that his neck problems 
began in the later 1970's as a result of a motorcycle 
accident, where he flew up and over a car and landed on his 
head.  He was treated at the La Jolla VA Medical Center.  The 
veteran reported to the 1991 examiner that his lower back 
pain started about 15 years ago (about 1976 or so) and was 
neither related to his upper back pain nor to his leg pains 
at all.  May 2002 VA magnetic resonance imaging (MRI) reveal 
degenerative disc disease of the lumbosacral spine, while May 
2002 VA X-rays reflect severe degenerative disc disease of 
the cervical spine.  July 1999 VA X-rays show osteoarthritis 
of the left knee.

The Board notes that the duty to assist includes obtaining 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
On remand, the RO should attempt to obtain any missing 
treatment records for the veteran from June 1971 to the 
present.  Although the veteran was examined in September 1978 
and July 1991, the VA examiners did not appear to have any 
medical records to review to enable them to offer a nexus 
opinion.  Moreover, the veteran has not been afforded a 
psychiatric examination for a nexus opinion.  On remand, the 
veteran should be afforded examinations by appropriate 
examiners to determine the nature, onset, and etiology of the 
veteran's neck, back, knee and any psychiatric disorders 
found.  Moreover, the RO should furnish the veteran with the 
regulations implementing the notice and duty to assist 
provisions of the VCAA with regard to his service-connection 
claims for back and neck disorders on a direct basis.

Section 1151 Claims

The veteran claims entitlement to compensation under 
38 U.S.C. § 1151 for additional disability of the left knee 
as a result of VA surgery and hospitalization in July 1977.  
He also seeks compensation for disabilities of the right knee 
and back, claiming that they are due to, or the result of, 
the additional disability he sustained to his left knee.

The law provides, under 38 U.S.C. § 1151, that where a 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

As noted above, in Brown v. Gardner, 115 S. Ct. 552 (1994), 
the U.S. Supreme Court (Supreme Court) found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the implementing regulation in effect at that time, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of Pub. L. 104-204.  The purpose of the amendment was, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

The appellant filed his claims in 1995.  Under the provisions 
of 38 U.S.C. § 1151 applicable to claims filed prior to 
October 1, 1997, a claimant must merely establish that 
additional disability resulted from VA medical treatment, 
excepting those circumstances described in 38 C.F.R. § 3.358 
(1997).  That is, even if additional disability has been 
demonstrated, in order for VA benefits to be warranted such 
additional disability may not be merely coincidental with VA 
hospitalization or medical or surgical treatment, the 
continuance or natural progress of diseases or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized or the certain or near-certain result of the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(b)(2).  

The Oakland RO reconsidered the veteran's § 1151 claim for 
his left knee on the basis of the change in the fault or 
accident criteria discussed above.  In a July 1995 rating 
action, the Oakland RO denied the veteran's claim for 
compensation for the left knee on the basis that additional 
disability resulting from VA treatment was not shown.  (In 
the absence of additional disability, such claim was not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).  The Oakland RO further found that, in the absence 
of such additional left knee disability, the veteran's claims 
with respect to his right knee and back that were based on 
the existence of such disability were not well grounded.  In 
April 1998, the San Diego RO denied compensation under 
section 1151 for back and right knee disorders as secondary 
to the veteran's claimed left knee disorder.

The Board observes that the veteran has consistently 
attributed his additional left knee disability to the two 
screws that were placed in his left knee during his 1977 VA 
surgery and never removed.  He has indicated that he had been 
told that the screws should have been removed by his treating 
physicians over the years.  In a January 1991 statement, the 
veteran said that he had been advised by a Dr. T. that the 
screws in his knee should have been removed after a year and 
served no useful purpose.  An October 1980 medical report 
shows the treating physician at that time to be Dr. Louis C. 
Towne of the Alvarado Medical Center in San Diego.  A VA 
examination in July 1991 identifies Dr. T. as a physician who 
performed surgery on the veteran's right knee.

In a June 2000 remand, the Board noted that the veteran has 
asserted that a named physician and other physicians have 
made statements, which, if of record, might very well 
constitute evidence of a well-grounded claim.  In an effort 
to further develop the veteran's claim, the Board instructed 
the RO to inform the veteran that a statement from Dr. T. or 
other medical professionals as to the likelihood that the 
screws in his left knee have resulted in additional left knee 
disability was needed to complete (that is, well ground) his 
application.  The RO was to notify the veteran that he should 
submit copies of any medical treatment records referred to in 
such statements, if he feels that these records may contain 
evidence that would tend to support his claim and to advise 
him that VA would assist him in obtaining any records he felt 
might be pertinent to his section 1151 claims.  If competent 
evidence was received which tended to link any left knee 
disability to the 1977 VA treatment, the RO was to arrange 
for the records to be reviewed by an appropriate specialist 
for an opinion as to the degree of probability that VA 
treatment in 1977 resulted in additional disability of the 
veteran's left knee and, if that opinion was favorable to the 
veteran, then the specialist was to further offer an opinion 
as to the degree of probability that the veteran's right knee 
and back disabilities also are related to such left knee 
disability as claimed by the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Although the RO complied with part of 
the Board's June 2000 remand, the RO never sought a medical 
opinion, even though the VCAA eliminated the requirement that 
claims must be well grounded before VA must assist a 
claimant.  On remand, such opinion should be sought in 
conjunction with orthopedic and neurologic examinations and 
copies of worker's compensation medical records.  Therefore, 
under the holding in Stegall, this case must be remanded 
again to ensure full compliance with the Board's June 2000 
remand and the provisions of the VCAA.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him from June 
1971 to the present for knee, neck, back 
and psychiatric disorders to include 
substance abuse.  The RO should attempt 
to obtain records from the health care 
provider(s) he identifies might still 
have records, to include any missing 
records (including archived records) from 
Alvarado Medical Center in San Diego and 
the San Diego and La Jolla VA Medical 
Centers especially ones associated with 
motorcycle accident injuries sustained in 
the 1970's.  The RO should also ask the 
State of California for copies of medical 
records pertaining to the veteran's 
Workman's Compensation claim for a right 
knee injury incurred while working at the 
school district of Grossmont.  If records 
are unavailable, please have the provider 
so indicate.  

2.  The RO must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159 (2004)), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO must inform the 
claimant: (1) of any information and 
evidence not of record that is necessary 
to substantiate the veteran's service-
connection claims for neck and back 
disorders on a direct or presumptive 
basis; (2) of the information and 
evidence that VA will seek to provide; 
(3) of the information and evidence that 
the claimant is expected to provide; and 
(3) request or tell him to provide any 
evidence in his possession that pertains 
to his service-connection and section 
1151 claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

3.  After completion of 1 and 2 above, 
the RO should schedule the veteran for 
orthopedic, neurological and psychiatric 
examinations, by examiners who have not 
previously been involved in his care, to 
determine the nature and etiology of any 
present or residual disorders, to include 
aggravation of pre-existing disorders, of 
the knees, and/or spine that might have 
resulted from VA surgery performed in 
July 1977 and contemporaneous 
hospitalization at the Boise, Idaho VA 
Medical Center and any psychiatric 
disorder found.  The claims file, 
treatment records and a copy of this 
remand must be made available to, and be 
reviewed by, the examiners prior to the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination of the knees 
and range of motion studies expressed in 
degrees.  

First, if range of motion studies 
demonstrate any limitation of motion, the 
orthopedic examiner should discuss 
whether the limitation may be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The orthopedic examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The orthopedic examiner 
should specify any functional loss due to 
pain or weakness, if possible measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  In addition, the orthopedic 
examiner should provide an opinion as to 
the degree of any functional loss likely 
to result from a flare-up of symptoms or 
on extended use.  The orthopedic examiner 
should document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms.  

The orthopedic/neurological examiner(s) 
are to indicate whether the veteran has 
current disorders of the neck, back, and 
left and/or right knee.  If any such 
disorder is found, the 
orthopedic/neurological examiner(s) is 
requested to provide an opinion as to: 
whether it is as likely as not (50 
percent or more probability) that any 
current cervical spine or lumbar spine 
disorder, to include arthritis, (a) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service; (b) was caused by an intervening 
event after service discharge, for 
example, a motorcycle or motor vehicle 
accident; or (c) arthritis was manifested 
within one year of service discharge 
(June 16, 1971).  The examiner(s) also is 
requested to provide an opinion as to: 
(1) whether it is as likely as not (50 
percent or more probability) that any 
current neck, back or knee disorder, or 
aggravation of any preexisting neck, back 
or knee disorder, (a) is the result of 
left-knee surgery performed in July 1977 
or (b) was proximately caused by 
additional disability to the veteran's 
left knee as a result of that surgery; 
(2) whether any such current disorder was 
a "necessary consequence" of VA medical 
treatment/hospitalization, and (3) 
whether any such current disorder is due 
to the natural progression of a disease 
or injury that occurred after VA 
hospitalization in July of 1977.  
"Necessary consequences" are those that 
are certain to result from or were 
intended to result from the treatment 
administered.  

Second, a psychiatric examination should 
be done to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification of any disorder 
found.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

The complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary, the RO 
should review the record and readjudicate 
the issues of entitlement to service 
connection for neck and back disorders, 
on a direct and presumptive basis, and to 
compensation under 38 U.S.C.A. § 1151 for 
knee and back disorders under the 
regulations effective prior to October 1, 
1997.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The veteran and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




